Citation Nr: 1044753	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in May 2005 by VARO in 
Houston, Texas, denying the Veteran's original claim for service 
connection for a bilateral knee disorder.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2010.  A transcript 
of that proceeding is of record.  At that hearing, the Veteran 
submitted additional documentary evidence, along with a waiver 
for its initial consideration by the RO.  


FINDING OF FACT

A bilateral knee disorder manifested by osteoarthritis of each 
knee joint and requiring multiple surgical interventions 
originated in or as a result of military service.  


CONCLUSION OF LAW

A bilateral knee disorder characterized by osteoarthritis of each 
knee joint and postoperative residuals of multiple surgical 
procedures was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

The Veteran alleges that the rigors of inservice firefighting led 
to significant wear and tear with respect to each of his knees, 
with the resultant onset of bilateral knee disablement.  The 
Veteran points to the opinion voiced by a treating physician at a 
service department medical facility in August 2009 linking his 
knee disorders to his inservice duties as a firefighter as 
dispositive of the merits of this case.  

Service department records indicate that the Veteran's primary 
military occupational specialty was as a fire protection 
specialist in the Air Force, with additional duties as a military 
training instructor and fire protection supervisor.  

Service treatment records are negative for complaints or findings 
of knee pathology except for entries in January 1976 when it was 
noted that medical assistance was sought for right knee pain 
following football play.  Evaluation showed the Veteran was 
limping and there was acute tenderness over the lateral 
collateral ligament with swelling above.  X-rays were reported as 
negative. The clinical impression was of a knee injury.  
Subsequent orthopedic evaluation yielded a diagnosis of a 
contusion of the right distal thigh and physical therapy and a 
profile for limited duty were prescribed.  Seven days later, the 
Veteran was found to be asymptomatic and he was discharged to 
regular duty.  

Following his retirement from military service, the Veteran was 
treated at a service department medical facility for left knee 
pain, beginning in June 2002, and for right knee complaints, 
beginning in June 2003, with an outpatient entry of September 
2004 indicating a 13-month history of right knee pain.  Magnetic 
resonance imaging of the left knee in March 2003 revealed Grade 
II chondromalacia, in addition to strain of the medial collateral 
ligament and a medial meniscus tear.  Surgical procedures 
followed for repair of torn medial menisci of the left and right 
knees in July 2003 and September 2004, respectively, followed by 
continued medical management, including steroidal injection for 
continued bilateral knee symptoms characterized as bilateral knee 
osteoarthritis.  

Of record is a report, dated in July 2005, from an orthopedic 
physician at a service department facility attending to the 
Veteran's bilateral knee disorder.  Therein, the physician noted 
that the Veteran's meniscal tear of his right knee was likely 
degenerative in nature and could have happened many years before.  
The same clinician reported in August 2009 that it was his 
opinion that the Veteran's time as a fire fighter in the Air 
Force was probably what led to the wear and tear of both knees 
and the degenerative meniscal tears leading to his arthritis in 
the medial joint line.  

The Veteran through his written statements and testimony as set 
forth at the Board hearing in March 2010 has provided a credible 
account of his inservice duties as a firefighter involved in 
structural and aerospace fire rescues and entailing, among other 
things, frequent ladder climbing, pulling of hoses, and carrying 
of equipment packs weighing 200 pounds.  Various incidents 
involving knee stress were described including one incident 
involving a jail fire when smoke obscured fallen doors and other 
objects over which he tripped, and another entailing a vehicle 
fire leading to an explosion in which the Veteran was pulled 
forward when maintaining his grip on a heavy water hose.  His 
inservice duties also entailed those of an emergency medical 
technician and he recalls having to ice his knees as far back as 
1984 due to bilateral knee pain.  The Veteran's credible 
testimony is bolstered by medical opinion evidence from an 
attending physician linking his bilateral knee osteoarthritis and 
related degenerative meniscal tears to inservice firefighting 
duties.  The only contradictory medical evidence is a VA medical 
opinion provided by a physician's assistant in August 2009 that 
the Veteran's current right knee disorder was unrelated to the 
only shown inservice right knee pathology in 1976; however, the 
Board notes that the dispositive question is more appropriately 
whether current knee disablement is related to military service 
which encompassed great stress on the knees as a result of 
firefighting duties, which the VA examiner did not address.  It 
is therefore the Board's conclusion the evidence in support of 
entitlement to service connection outweighs the evidence to the 
contrary, such that a grant of service connection for 
osteoarthritis of each knee with postoperative residuals of 
multiple surgical procedures is warranted.  

(Continued on next page)



ORDER

Service connection for osteoarthritis of each knee with 
postoperative residuals of multiple surgical procedures is 
granted.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


